Citation Nr: 0206191	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  92-23 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for paranoid 
schizophrenia, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from November 1969 to 
October 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in May 1991 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Baltimore, Maryland, which denied an increased rating 
(in excess of 10 percent) for service-connected "nervous 
condition."  The veteran entered notice of disagreement with 
this decision in June 1991; the RO issued a statement of the 
case in September 1991; and the veteran entered a substantive 
appeal, on a VA Form 9, which was received in November 1991.  
A May 1995 rating decision during the appeal granted a 50 
percent rating for schizophrenia. 

In a January 1998 decision, the Board denied secondary 
service connection for alcohol dependence.  The issue of 
entitlement to an increased rating for paranoid schizophrenia 
was remanded to the RO for further development.

In a June 2000 rating decision, the RO denied the veteran's 
claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  The RO notified the veteran of the 
decision by letter dated on July 7, 2000, and advised the 
veteran of his appellate rights.  The evidence of record 
reflects that the veteran did not thereafter enter a notice 
of disagreement within one year of notice of the rating 
decision denial of TDIU.  See 38 C.F.R. §§ 20.201, 20.302 
(2001).  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
1991); Roy v. Brown, 5 Vet. App. 554 (1993).  Accordingly, 
notwithstanding requests for Board consideration of an appeal 
for TDIU, the issue of entitlement to a TDIU is not in 
appellate status before the Board.  The RO should review the 
veteran's representative's submissions beginning in August 
2001 to determine if the veteran is raising a new claim of 
entitlement to TDIU, and should take appropriate action. 


FINDINGS OF FACT

1.  All evidence necessary to decide the increased rating 
issue on appeal is of record; VA has notified the veteran of 
the evidence needed to substantiate the claim; VA has 
provided the veteran VA medical examinations in order to 
assist him in substantiating his claim for VA compensation 
benefits.


2.  For the entire period of the claim, the veteran's 
paranoid schizophrenia has been productive of not more than 
severe impairment in the ability to obtain or retain 
employment; the veteran's paranoid schizophrenia has not been 
manifested by attitudes of all contacts except the most 
intimate being so adversely affected as to result in virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms, or a demonstrable inability to 
obtain or retain employment. 

3.  For the period from November 7, 1996 to the present, the 
veteran's paranoid schizophrenia has not been manifested by 
symptomatology which more nearly approximates total 
occupational and social impairment, due to such symptoms as 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living, disorientation to time or place, or memory 
loss for names of closest relatives, own occupation, or own 
name. 


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the schedular criteria for a 70 percent rating for 
paranoid schizophrenia have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.321(b), 4.1-4.14, 4.126, 4.130, Diagnostic Code 
9203 (2001); 38 C.F.R. § 4.132, Diagnostic Code 9203 (1996); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this appellant's case, the requirements 
of the Veterans Claims Assistance Act of 2000 and 
implementing regulations have been met.  

In the rating decisions, statement of the case, and 
supplemental statements of the case, the RO advised the 
appellant of what must be demonstrated to establish an 
increased rating (in excess of 50 percent) for paranoid 
schizophrenia.  The Board finds that the RO has obtained, or 
made reasonable efforts to obtain, all records or other 
evidence which might be relevant to the appellant's claim.  
Following the January 1998 Board Remand order, the veteran 
did not respond to a request for names and addresses of 
additional medical care providers who had treated him for 
schizophrenia since May 1996.  The RO has obtained medical 
and disability records from the U.S. Social Security 
Administration (SSA) and VA hospitalization and outpatient 
treatment records of the veteran.  The appellant was afforded 
a personal hearing before the RO in February 1992.  

The Board notes the representative's request that VA obtain 
the veteran's vocational rehabilitation records as they could 
show a "serious" employment handicap.  Such records are not 
necessary to decide the current claim for increased rating 
for paranoid schizophrenia, however, as a showing of 
"serious" employment handicap means only a "significant 
impairment" of ability to prepare for, obtain, or retain 
employment.  38 C.F.R. § 21.52 (2001).  Such evidence of 
"serious" employment handicap would demonstrate 
symptomatology consistent with the 70 percent rating for 
severe industrial impairment assigned by this Board decision 
for the veteran's schizophrenia but, by its own definition, 
would not demonstrate criteria for a 100 percent schedular 
rating, such as "inability" to obtain or retain employment 
or "total" occupational and social impairment.  38 C.F.R. 
§ 4.132 (1996); 38 C.F.R. § 4.130 (2001).  Moreover, the 
veteran's eligibility for VA vocational rehabilitation 
required a determination by VA that achievement of a 
vocational goal was "reasonably feasible," and the evidence 
does not demonstrate that such vocational rehabilitation is 
no longer reasonably feasible.  38 C.F.R. § 21.53 (2001).  
For these reasons, there is no reasonable possibility that 
vocational rehabilitation records would aid in substantiating 
the veteran's claim for increased rating for paranoid 
schizophrenia.  

The development requested in the January 1998 Board Remand 
order has been completed.  The veteran was afforded a VA 
psychiatric examination in September 1999, which included a 
review of the claims file, differentiation of symptomatology, 
opinions regarding the level of impairment due to service-
connected paranoid schizophrenia, and the assignment of a 
Global Assessment of Functioning (GAF) Scale score.  Various 
outpatient treatment records and summaries of VA 
hospitalization reflect the veteran's specifically recorded 
and observed symptomatology.  Notwithstanding the veteran's 
representative's October 2001 assertion that there was no 
etiology opinion of record regarding the relationship between 
alcohol dependence and service-connected schizophrenia, the 
May 1992 and April 1995 VA compensation examinations contains 
etiology opinions.  Accordingly, no further notice to the 
appellant or assistance in acquiring additional evidence is 
required by the new statute and regulations.  

The Board also notes that, in an October 2001 brief, the 
veteran's representative contended that the provisions of the 
Veteran's Claims Assistance Act of 2000 applied to a 
purported claim for service connection for alcohol related 
disorder.  That purported claim, however, is the subject of a 
final Board decision in January 1998, which denied an appeal 
for service connection for alcohol dependence as secondary to 
service-connected schizophrenia.  The January 1998 Board 
decision was final when issued.  38 U.S.C.A. §§ 7103, 7104(a) 
(West 1991 & Supp. 2001); 38 C.F.R. § 20.1100 (2001).  As the 
January 1998 Board decision was rendered prior to the June 
25, 2001 stay on alcohol-related claims, this issue was not 
subject to the stay on alcohol-related claims.  Moreover, the 
change in a Federal Circuit Court's legal interpretation in 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) does not 
equate to a liberalizing change in law or regulation so as to 
constitute a claim separate and distinct from the claim for 
service connection for alcohol dependence which was 
previously and finally denied by the Board in January 1998.  
See Spencer v. Brown, 4 Vet. App. 283, 288-9 (1993).  New and 
material evidence is required to reopen the prior final Board 
decision denial in January 1998.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).  Cf.  
38 U.S.C.A. § 5107A(f) (West Supp. 2001) (nothing in the 
Veterans Claims Assistance Act shall be construed to require 
VA to reopen a disallowed claim "except when new and 
material evidence is presented or secured").  

II. Increased Rating for Paranoid Schizophrenia

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability rating.  
38 C.F.R. § 4.1.  The current level of disability, however, 
is of primary concern.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

The Board notes that, during the pendency of the veteran's 
claim, the regulations pertaining to evaluation of mental 
disorders were amended, effective November 7, 1996.  See 
38 C.F.R. § 4.130 (2001).  The United States Court of Appeals 
for Veterans Claims (Court) has held that "where the law or 
regulation changes after a claim has been filed or reopened 
but before the . . . judicial appeal process has been 
concluded, the version most favorable to appellant should and 
. . . will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so."  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Court noted that this 
view comports with the general thrust of the duty-to-assist 
and the benefit-of-the-doubt doctrines.  Id.  In light of the 
foregoing, the Board will rate the veteran's paranoid 
schizophrenia under both the current and former versions of 
the regulations, and apply the most favorable result to the 
veteran.

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 
9203, in effect through November 6, 1996, a 50 percent 
disability rating contemplated considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people, and situations where by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent rating 
encompassed severe impairment in the ability to establish and 
maintain effective or favorable relationships with people, 
and psychoneurotic symptoms that were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 100 percent rating 
required virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, or demonstrable inability to obtain 
or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 
9203 (1996).  The Board notes that a 100 percent rating may 
be assigned under the above rating criteria as long as the 
veteran meets one of three listed criteria: total isolation; 
gross repudiation of reality; and/or unemployability.  See 
38 C.F.R. § 4.132, Diagnostic Code 9203 (1996); Johnson v. 
Brown, 7 Vet. App. 95, 96 (1994); see also 38 C.F.R. § 4.21 
(1996).

According to the current regulations, as amended effective 
November 7, 1996, a mental disorder shall be rated "based on 
all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of 
examination."  38 C.F.R. § 4.126(a) (2001).  Under the 
current regulations, a 50 percent rating is assigned if there 
is occupational and social impairment due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work relationships.  A 70 percent 
rating is assigned if there is occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships; a 100 percent rating is assigned if 
there is total social and occupational impairment due to 
symptoms including gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9203 (2001).

The veteran contends that the current 50 percent rating of 
his service-connected paranoid schizophrenia does not 
adequately reflect the severity of his disability.  Through 
his representatives, the veteran contends that he has a 
"serious" employment handicap and that as early as January 
1995 his paranoid schizophrenia "severely" impaired his 
ability to work and to be trained for work.   

The evidence of record reflects that in April and August 1991 
the veteran's diagnosed chronic paranoid schizophrenia (in 
fair remission on medication) was characterized as productive 
of only mild symptoms, even though he reported vague voices 
and vague paranoid thoughts, without impairment of judgment 
or cognition.  By January 1992, the veteran's symptoms 
included sleep disturbance, mildly dysphoric mood, and an 
increase in daytime hallucinations.  At his personal hearing 
held at the RO in February 1992, he expressed the opinion 
that his psychiatric symptomatology was of such severity as 
to preclude employment.  An April 1992 VA examination report 
reflects that the veteran still heard voices at times which 
were vaguely threatening, with otherwise no change since 
August 1991.  VA outpatient treatment records from June 1992 
to November 1993 reflect symptomatology of tension, anxiety, 
mildly constricted or blunted affect, depression or 
dysphoria, paranoia, and mild psychotic symptoms, including 
hearing some voices.  

A January 1995 VA examination report reflects that the 
veteran was functioning at a marginal level, led an extremely 
isolated and restricted lifestyle, with no apparent 
meaningful interpersonal relationships, and had some 
looseness of associations, autistic manner and demeanor, 
trouble maintaining attention, mental preoccupations, and 
some degree of delusional thinking.  The examiners concluded 
that the veteran's paranoid schizophrenia manifested in a 
moderate degree of psychosis despite antipsychotic 
medication, and that schizophrenia severely impaired the 
veteran's ability to work or to be trained for work.  The 
assigned GAF Scale score was 35 to 40.  A May 1995 VA 
examination noted that the veteran still heard voices.  A 
rating decision of May 1995 increased the evaluation for his 
service-connected paranoid schizophrenia to 50 percent 
disabling.

At an October 1995 VA mental disorders examination, the 
veteran reported that he heard voices every day and felt 
persecuted by people.  VA outpatient treatment records dated 
from February to May 1996 reflects that the veteran was 
living with his brother but having difficulties, his 
schizophrenia was doing well with medications, he had a 
restricted affect, but no hallucinations or delusions, and he 
was participating in group therapy.  A July 1996 entry 
reflects that the veteran had chronic auditory 
hallucinations, mild to moderate paranoid ideation, poor 
judgment, and much difficulty in maintaining relationships.  

SSA disability records reflect that the veteran had a 
disability which began in February 1992 due to schizophrenia 
and alcohol abuse.  A February 1996 VA hospitalization report 
reflects hallucinations and poor judgment, with a GAF Scale 
score of 55-60.  A September 1996 SSA administrative 
determination maintained disability and added the finding 
that alcoholism was not a contributing factor material to 
disability.  

A February 1997 VA hospitalization report reflects restricted 
or blunted affect, frustrated mood, paranoia, and auditory 
hallucinations.  An April to May 1998 VA hospitalization 
report reflects complaints of increased paranoia and 
increased auditory hallucinations.  The diagnoses were 
alcohol dependency and schizophrenia, and a GAF Scale score 
of 50 was assigned.  An August 1998 VA hospitalization report 
reflects hospitalization and detoxification for alcohol and 
crack cocaine abuse.  The discharge diagnoses were alcohol 
dependence and crack cocaine dependence, in addition to 
schizophrenia.  One summary report indicated that GAF Scale 
scores assigned were 36 on admission and 40 at discharge, 
while another report indicated that the GAF Scale score at 
admission was 60.  A VA outpatient evaluation in November 
1998 notes symptoms of dysphoric mood, flat affect, 
disorganized and concrete thoughts, and limited insight.  
July and August 1999 VA hospitalization reports reflect 
diagnoses of schizophrenia, alcohol abuse, and dependent 
personality traits.  The report noted that the veteran lived 
alone and was not exhibiting any overt psychotic symptoms.  
The assigned GAF Scale score for all psychiatric disability 
was 40.  

A VA examination in September 1999 noted that the veteran was 
on medication, his psychotic symptoms had been stable for 
quite some time, and that his current issue was (non-service-
connected) alcohol dependence.  The veteran reported 
schizophrenia symptoms of paranoia, anger, few friends, 
minimal interaction with others, but that he had been 
participating actively in vocational rehabilitation training, 
and was able to perform the activities of daily living 
without difficulty.  The examiner noted mild suspiciousness, 
flattened affect, and mild symptoms of paranoid delusion but 
without any gross impairment in thought process or 
communication.  The examiner noted that the veteran's 
reported persistent paranoid delusions and chronic visual and 
auditory hallucinations were not of a debilitating or severe 
nature.  The Axis I diagnoses were severe alcoholic 
dependence and chronic paranoid type schizophrenia in 
remission.  The examiner offered the opinion that it did not 
appear that the veteran's schizophrenic symptoms were severe; 
interference with social and occupational functioning was 
"minimal"; and medications were keeping in check 
schizophrenic symptoms such as auditory and visual 
hallucinations and paranoid delusions, although such symptoms 
worsened when the veteran was noncompliant with his 
medications.  The examiner opined that the veteran's 
schizophrenia symptoms decreased the veteran's work 
efficiency during periods of stress, but this did not seem to 
be of a continuous nature.  The assigned GAF Scale score was 
60, which described "moderate symptoms," a "moderate 
degree of difficulty in social, occupational, or school 
functioning," a few friends, some conflicts with people, but 
in general an ability to initiate and maintain involvement in 
occupational training and day-to-day school type activities.  
The examiner further offered the opinion that the veteran was 
employable despite schizophrenia, which caused only mild 
social and industrial impairment.   

An October 1999 entry reflects restricted affect, less 
irritability, no auditory hallucinations or delusions, and a 
GAF Scale score of 42.  The diagnoses of schizophrenia, 
alcohol abuse, and dependent personality traits were rendered 
from February to May 2000, based on findings of no auditory 
hallucinations or delusions.  The assigned GAF Scale scores 
ranged from 42 to 45.  A July 2001 VA treatment entry 
reflecting the same diagnoses likewise reflects a GAF Scale 
score of 45. 

The Board also considered the veteran's written submissions 
and personal hearing testimony.  The veteran wrote in 
November 1991 that he was a loner, stayed to himself most of 
the time, and was experiencing nightmares and hearing voices.  
At a personal hearing in February 1992, the veteran testified 
that he was on medication, was unemployed, his schizophrenia 
impaired his ability to obtain and maintain employment, and 
his relationship with his family was fair, even though they 
were skeptical of him.  

After a review of the evidence of record, the Board finds 
that the evidence is sufficient to raise a reasonable doubt 
as to whether the veteran's symptoms attributable to 
schizophrenia more nearly approximate the criteria for 
assignment of a 70 percent schedular rating under the rating 
criteria in effect prior to November 7, 1996.  See 
38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411 (1996); see also Karnas, 1 Vet. 
App. at 312-13.  Although the veteran's symptomatology 
attributable to schizophrenia prior to January 1995 was 
characterized as mild, significant symptoms included voices 
or daytime auditory hallucinations and paranoid thoughts 
which have not been dissociated from the veteran's paranoid 
schizophrenia.  The veteran's significant symptoms include 
auditory and visual hallucinations at various times, paranoid 
thoughts with feelings of persecution, anxiety, mood 
disturbance, constricted affect, dysphoria, poor judgment, 
and difficulty in maintaining relationships.  The medical 
opinion evidence in January 1995 included the opinion that 
the veteran's schizophrenia manifested severe impairment in 
the veteran's ability to work.  The September 1999 VA 
examination report reflects the examiner's determination that 
the veteran's schizophrenia was in remission, and that 
interference with social and occupational functioning was 
moderate.  The September 1999 report also noted, however, 
that medications were keeping in check schizophrenic symptoms 
of auditory and visual hallucinations, that the veteran was 
often noncompliant (which means he would experience such 
symptoms during periods of noncompliance), schizophrenia 
manifested in decreased work efficiency during periods of 
stress, and that the veteran had few friends.  The Board 
finds that, notwithstanding the general characterizations of 
the veteran's schizophrenia symptomatology or 
characterizations reflected by the assigned GAF Scale scores, 
the symptoms attributable to the veteran's service-connected 
schizophrenia are sufficient to place in equipoise the 
question of whether the symptomatology more nearly 
approximates "severe" impairment in the ability to 
establish or maintain effective or favorable relationships 
and severe impairment in the ability to obtain or retain 
employment as contemplated by a 70 percent rating under 
Diagnostic Code 9203.  38 C.F.R. § 4.132 (1996).  Therefore, 
resolving reasonable doubt in the veteran's favor, the Board 
finds that, under the rating criteria in effect through 
November 6, 1996, the veteran's ability to establish or 
maintain effective or favorable relationships with people 
more nearly approximates severe impairment, and the schedular 
criteria for entitlement to a 70 percent rating for 
schizophrenia have been met.  

The symptomatology manifested by the veteran's paranoid 
schizophrenia, however, does not meet the rating criteria in 
effect through November 6, 1996 to warrant a 100 percent 
rating.  The symptomatology attributable to the veteran's 
paranoid schizophrenia does not more nearly approximate the 
criteria for a 100 percent rating.  The veteran's paranoid 
schizophrenia has not been manifested by attitudes of all 
contacts except the most intimate being so adversely affected 
as to result in virtual isolation in the community.  The 
evidence reflects that the veteran has difficulty with 
relationships, but has participated in vocational 
rehabilitation training, participated in group therapy, 
maintains a fair relationship with his family, and has a few 
friends and some interaction with others.  The veteran's 
schizophrenia is not manifested by totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  Even 
during periods of auditory and visual hallucinations, the 
veteran's paranoid schizophrenia has been determined to be 
productive of only a moderate degree of psychosis (January 
1995) or not to be of a debilitating or severe nature 
(September 1999).  Finally, the veteran's schizophrenia has 
not been manifested by a demonstrable inability to obtain or 
retain employment, but only at times by "severe" impairment 
in the ability to work.  At no time has the medical evidence 
demonstrated more than severe impairment in the ability to 
obtain or retain employment.  For example, in January 1995, 
paranoid schizophrenia severely impaired the veteran's 
ability to work or to be trained for work.  By September 
1999, social and occupational functioning was determined to 
be only moderate, with periods of decreased work efficiency 
due to stress which were not of a continuous nature, but the 
veteran was still employable.  38 C.F.R. § 4.132.  For these 
reasons, a rating in excess of 70 percent under the rating 
criteria in effect through November 6, 1996 is not warranted. 

Considering the veteran's disability picture as a whole, the 
Board has considered the GAF Scale scores assigned to the 
veteran's psychiatric impairment.  The GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  The GAF score is based on all 
of the veteran's psychiatric impairments.  A GAF Scale score 
of 21 to 30 indicates behavior is considerably influenced by 
delusions or hallucinations, or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation), or 
inability to function in almost all areas (e.g., stays in bed 
all day; no job, home, or friends).  A GAF Scale score of 31 
to 40 indicates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant), or a major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  A GAF Scale score of 41 to 50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF Scale score 
of 51 to 60 represents moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with coworkers).  A 
61 to 70 GAF Scale score indicates some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  

While the Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so, the Board may not ignore 
such distinctions where they appear in the medical record.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  The Board notes the contention in the 
representative's October 2001 brief to the effect that the 
September 1999 VA examiner's opinion that the veteran's 
psychiatric disability is "probably a combination" of his 
service-connected schizophrenia and non-service-connected 
alcohol dependence amounts to an inability to differentiate 
psychiatric symptomatology.  In this veteran's case, the 
evidence of record does specifically delineate symptomatology 
attributable to service-connected paranoid schizophrenia from 
that attributed to non-service-connected alcohol dependence.  
In this regard, the Board notes that the September 1999 VA 
examiner assigned a GAF Scale score of 60 due solely to the 
veteran's schizophrenia symptoms, as distinct from the 
veteran's non-service-connected alcohol dependence and/or 
personality disorder.  The September 1999 VA examiner 
specifically indicated that certain symptoms were 
attributable to the veteran's non-service-connected diagnosis 
of alcohol dependence, including short term memory loss and 
sleep impairment.  

GAF Scale scores are based on impairment attributable to all 
psychiatric disability, whether or not service connected.  As 
such, many of the GAF Scale scores in this veteran's case are 
not reflective of the actual level of impairment due to 
service-connected paranoid schizophrenia; the assigned GAF 
Scale scores are based on psychiatric impairment which also 
includes the veteran's non-service-connected alcohol 
dependence and/or personality disorder.  The Board has 
considered that the veteran also has some psychiatric 
disability attributable to his non-service-connected alcohol 
dependence.  The Board finds that the specific assessment by 
the medical professionals of the actual symptomatology 
attributable to service-connected paranoid schizophrenia, or 
the professional opinion as to the degree of social or 
industrial impairment due to schizophrenia, to be more highly 
probative of the actual level of impairment than any general 
representation reflected by the assignment of a GAF Scale 
score.  For example, the January 1995 VA examiner, who 
assigned a GAF Scale score of 35 to 40 for all the veteran's 
psychiatric impairment, specifically indicated that the 
veteran's paranoid schizophrenia manifested in "severe" 
impairment of the ability to work or to be trained for work.  
The September 1999 VA examiner offered the opinion that the 
veteran's alcohol dependence, rather than schizophrenia, was 
interfering with social and occupational functioning or the 
ability to obtain and engage in gainful employment, and that 
schizophrenia manifested in only a moderate degree of 
difficulty in social, occupational, and school functioning.  
The examiner's opinion is consistent with the assigned GAF 
Scale score of 60, which represents only moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  

The Board has also considered the evidence of record obtained 
from the SSA.  The original determination that the veteran 
was disabled for SSA purposes from February 1992 was based on 
diagnoses of alcohol dependence, in addition to evidence at 
that time of paranoid schizophrenia.  In August 1996, SSA 
later made an administrative redetermination that alcohol 
dependence was no longer a significant contributing factor to 
the veteran's disability, without providing any rationale or 
medical explanation as to what evidence supported this 
decision.  This SSA redetermination did not address any 
psychiatric impairment attributable to the veteran's 
diagnosed personality disorder.  The medical record evidence, 
which denotes specific symptomatology and includes medical 
opinion evidence, is more highly probative of the question of 
the veteran's current level of disability than the SSA 
administrative redetermination.  Rating criteria used by the 
SSA, while pertinent to the adjudication of a claim for VA 
benefits, are not controlling for VA purposes.  Collier v. 
Derwinski, 1 Vet. App. 413 (1991); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).    

Turning to the VA disability rating criteria in effect since 
November 7, 1996, the Board finds that the symptomatology 
attributable to the veteran's service-connected paranoid 
schizophrenia, which approximates serious impairment in 
social and occupational functioning, does not more nearly 
approximate the criteria for the next higher rating of 100 
percent under Diagnostic Code 9203.  Since November 7, 1996, 
the veteran's paranoid schizophrenia alone has not been 
productive of total occupational and social impairment, due 
to such symptoms as grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
ability to perform activities of daily living, disorientation 
to time or place, or memory loss for names of closest 
relatives, own occupation, or own name.  38 C.F.R. § 4.130. 

For these reasons, the Board must find that, with the 
resolution of reasonable doubt in the veteran's favor, under 
the rating criteria in effect through November 6, 1996, a 
rating of 70 percent, but no more, is warranted for the 
veteran's service-connected schizophrenia.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.130, Diagnostic 
Code 9203 (2001); 38 C.F.R. § 4.132, Diagnostic Code 9203 
(1996); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159). 

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this case, there has been no showing 
that the veteran's service-connected disability of paranoid 
schizophrenia has independently caused marked interference 
with employment, necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
regular schedular standards for rating schizophrenia for any 
period during the pendency of the claim.  The veteran has 
undergone multiple hospitalizations, most of which were 
brought on by alcohol abuse or significantly involved 
treatment for alcohol abuse (for which service connection was 
denied in a January 1998 Board decision).  The rating 
criteria in this veteran's case address such varied factors 
as isolation in the community, specific psychoneurotic 
symptoms, and impairment in the ability to obtain or retain 
employment.  Underthese circumstances, in the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 
38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  


ORDER

A 70 percent rating for service-connected paranoid 
schizophrenia is granted, subject to the criteria for payment 
of monetary awards. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.

 

